GREENE, Chief Justice.
Fence line dispute. Plaintiffs sued defendant, seeking to eject her from a 4.5 acre tract of land in Reynolds County, Missouri, and requesting the trial court to declare that plaintiffs were fee simple owners of the real estate in question. Defendant counterclaimed, contending that she owned the land by reason of adverse possession of more than 40 years. After hearing evidence, the trial court made findings of fact and conclusions of law. Judgment was entered dismissing plaintiffs’ ejectment action, and declaring that defendant had fee simple title to the 4.5 acres.
Our review of the record conclusively shows that the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and is not based on any erroneous declaration or application of law. This being so, the trial court’s judgment should be affirmed. Rule 73.01, V.A.M.R.; Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b), V.A. M.R.
CROW, P.J., and FLANIGAN, MAUS, and PREWITT, JJ., concur.